Citation Nr: 1719175	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  10-43 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to a rating in excess of 30 percent for coronary artery disease, status post coronary artery bypass graft, prior to December 15, 2010 and since April 1, 2011.

3.  Entitlement to a rating in excess of 50 percent for sleep apnea with exercise induced asthma.

4.  Entitlement to a compensable rating for a donor site scar of the right leg.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to December 17, 2010.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1964 to April 1967 and from January 1981 to July 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and May 2013 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Phoenix, Arizona.

In an August 2015 Board decision, entitlement to service connection for obstructive sleep apnea was granted.  In an October 2015 rating decision, the RO recharacterized the issue as service connection for sleep apnea with exercise-induced asthma and assigned the combined issues an evaluation of 50 percent, effective July 17, 2008. 

In the August 2015 Board decision and remand, the Board found that the issue of entitlement to a TDIU had been reasonably raised by the evidence of record and was properly before the Board in conjunction with the increased rating claims on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In an August 2016 rating decision, the Veteran was granted entitlement to a 100 percent evaluation for unspecified neurocognitive disorder, effective December 17, 2010.  The Veteran was also granted entitlement to special monthly compensation under 38 U.S.C.A. 1114 (l) and (p) (West 2014), effective December 17, 2010.  As the Veteran has been assigned both a total evaluation and special monthly compensation as of December 17, 2010, and the Veteran's claim for a TDIU for the prior period is now being granted based on the combined effects of all of his service-connected disabilities, the Board finds that this issue is moot as of December 17, 2010.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  The issue of entitlement to a TDIU for the period of April 28, 2008 to December 16, 2010 is addressed below.

The issue of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to December 15, 2010, the Veteran's coronary artery disease, status post coronary artery bypass graft, did not result in more than one episode of congestive heart failure in the past year; a workload of 5 metabolic equivalents (METs) or less that resulted in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

2.  Since April 1, 2011, affording the Veteran the benefit of the doubt, the Veteran's coronary artery disease, status post coronary artery bypass graft, resulted in a workload of less than 3 METs that results in dyspnea or fatigue.

3.  The Veteran's sleep apnea has not manifested in chronic respiratory failure with carbon dioxide retention or cor pulmonale, and has not required a tracheostomy.

4.  The Veteran's exercise-induced asthma has manifested in FEV-1 test levels of less than 71 percent predicted; it has not manifested in FEV-1 test levels of less than 56 percent predicted, FEV-1/FVC test levels of less than 56 percent, monthly visits to a physician for care of asthma exacerbations, or any courses of systemic corticosteroids.

5.  The Veteran's donor site scar of the right leg is not painful or unstable, does not have an area greater than 929 square centimeters, and does not cause any functional limitation.

6.  From July 11, 2008 to December 16, 2010, the Veteran's service-connected sleep apnea, exercised-induced asthma, coronary artery disease, lumbosacral spine degenerative joint disease, cervical spine degenerative joint disease, hypertension, acneiform scarring, allergic rhinitis, right leg scar, and surgical scar met the percentage requirements for the award of a schedular TDIU, and the evidence indicates that the nature and severity of these disabilities prevented him from obtaining and retaining substantially gainful employment consistent with his educational background and work experience.


CONCLUSIONS OF LAW

1.  Prior to December 15, 2010, the criteria for a rating in excess of 30 percent for coronary artery disease, status post coronary artery bypass graft, were not met.  38 U.S.C.A . §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7017 (2016).

2.  Since April 1, 2011, the criteria for a rating of 100 percent for coronary artery disease, status post coronary artery bypass graft, were met.  38 U.S.C.A . §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7017.

3.  The criteria for a rating higher than 50 percent for sleep apnea have not been met.  38 U.S.C.A . §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6847 (2016).

4.  The criteria for a separate 30 percent rating, but no higher, for exercise-induced asthma have been met.  38 U.S.C.A . §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6602 (2016).

5.  The criteria for a compensable rating for a donor site scar of the right leg have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7801-7805 (2016); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2008).

6.  From July 11, 2008 to December 16, 2010, the criteria for the award of a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board has thoroughly reviewed all the evidence, including: service treatment records, extensive private treatment records, letters from the Veteran's private physicians, the reports of the September 2008 and January 2016 VA examinations, VA treatment records dated from 1999 to 2016, and various written lay statements submitted by the Veteran and his sister.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Separate evaluations may be assigned for separate periods of time based on the facts found through "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.

Coronary Artery Disease

The Veteran submitted a claim for an increased rating for coronary artery disease, rated as 30 percent disabling, in April 2008.  In December 2010, the Veteran underwent cardiac catheterization surgery and experienced hypoxic encephalopathy and required extensive hospitalization.  The Veteran's was assigned an increased total evaluation of 100 percent from December 15, 2010 to March 31, 2011.  Brain damage caused by hypoxic encephalopathy was assigned a separate 100 percent rating which is not on appeal.  The Board therefore will only address the rating for coronary artery disease for the periods prior to December 15, 2010 and since April 1, 2011.

The Veteran's coronary artery disease, status post coronary artery bypass graft, is rated under Diagnostic Code 7017.  38 C.F.R. § 4.104, Diagnostic Code 7017.  A 30 percent rating is assigned when a workload greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent rating is warranted when there is more than one episode of congestive heart failure in the past year, or; a workload of 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted when there is chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

After reviewing all the evidence of record, the Board finds that prior to December 15, 2010, a rating higher than 30 percent is not warranted.  The Veteran's September 2008 VA examination showed a METs workload of 7, and there is no indication in any of the medical evidence of record that the Veteran had left ventricular dysfunction with an ejection fraction of 30 to 50 percent or chronic congestive heart failure at any time prior to December 15, 2010.

Since April 1, 2011, the Board affords the Veteran the benefit of the doubt and finds that a 100 percent evaluation is warranted.  While the Veteran has not been found to have chronic congestive heart failure, there is evidence indicating that the Veteran has severely diminished METs.  The May 2013 and January 2016 VA examiners were not able to perform METs testing because the Veteran's anoxic encephalopathy made it difficult for him to ambulate.  The May 2013 examiner estimated that the Veteran would have symptoms of fatigue at 5 to 7 METs, but the January 2016 VA examiner found the METs level likely to be 1 to 3, consistent with activities such as eating, dressing, taking a shower, and slow walking.  The examiner stated that the limitation in METs level was due to multiple medical conditions, including the heart condition, and it was not possible to accurately estimate the percent of METs limitation attributable to each condition.  He concluded that the METs level due solely to coronary artery disease could not be provided without resorting to speculation.  The Board will therefore afford the Veteran the benefit of the doubt and accept that the Veteran's severely reduced predicted METs level would be due to his service-connected coronary artery disease, and a 100 percent evaluation is assigned from March 31, 2011.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (When it is not possible to separate the effects of a nonservice-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability.).

The Board therefore finds that no higher rating than 30 percent can be assigned prior to December 15, 2010, but that since April 1, 2011, a 100 percent rating may be assigned for coronary artery disease, status post coronary artery bypass graft.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; as the preponderance of the evidence is any higher ratings, that doctrine is not further applicable.  See 38 U.S.C.A. § 5107(b).

The Board notes that it makes no determination on the impact of this increased rating on the level of special monthly compensation assigned to the Veteran throughout the period on appeal.  38 U.S.C.A. § 1114.

Sleep Apnea with Asthma

In April 2008, the Veteran requested a rating higher than 30 percent for his service-connected exercise-induced asthma.  In an October 2015 rating decision, the RO recharacterized the issue as service connection for sleep apnea with exercise-induced asthma and assigned the combined issues a total evaluation of 50 percent, effective July 17, 2008.  The Board will therefore consider the evaluations assigned for the disabilities of both sleep apnea and asthma.

Sleep apnea is assigned a 50 percent rating when a veteran requires use of a breathing assistance device such as a continuous airway pressure (CPAP) machine.  The next higher evaluation under this diagnostic code is 100 percent, which requires chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; sleep apnea syndrome requiring tracheostomy.  38 C.F.R. § 4.97, Diagnostic Code 6847.  

Rating asthma requires pulmonary function test results, including FEV-1 and FEV-1/FVC.  Bronchial asthma is assigned a 30 percent rating when there is FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.  A 60 percent rating is assigned when there is FEV-1 of 40 to 55 percent predicted, or; FEV1-FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least 3 times a year) courses of systemic (oral or parenteral) corticosteroids.  38 C.F.R. § 4.97, Diagnostic Code 6602.

The Board has reviewed all of the medical evidence of record, and finds that while a rating higher than 50 percent for sleep apnea cannot be assigned, a separate, 30 percent rating for asthma is warranted for the entire period on appeal.  The Veteran's asthma manifests in entirely separate symptoms, including shortness of breath and reduced lung capacity.  As these symptoms do not overlap with those under consideration for the evaluation of sleep apnea, it is unclear to the Board why these two disabilities were combined in the October 2015 rating decision.  See 38 C.F.R. §§ 4.14, 4.21 (2016).

The evidence shows that the Veteran has required a CPAP machine throughout the appeal period.  A June 2008 letter from the Veteran's physician indicated that the Veteran had sleep-disordered breathing and daytime fatigue, despite good adherence to use of a nasal CPAP machine.  At no time has it ever been indicated, in any of the Veteran's private or VA treatment records, that he has had chronic respiratory failure or required a tracheostomy.  The Board therefore finds that a rating higher than 50 percent for sleep apnea is not warranted.

Regarding the Veteran's asthma, pulmonary function tests show FEV-1 results of sufficient severity to warrant a 30 percent rating.  Private records show FEV-1 of 61 percent predicted in November 2007, 64 percent predicted in February 2008, and 63 percent, 62 percent, and 66 percent in November 2008.  VA examination in September 2008 found FEV-1 of 70 percent predicted.  The Veteran has also been noted on numerous occasions to use a prescribed bronchodilator once or twice a day.

The evidence does not show that he has met the criteria for a higher, 60 percent rating at any time during the period on appeal.   He has never been found to have FEV-1 or FEV-1/FVC test results of 55 percent or lower.  There is no evidence indicating that he has made monthly visits to a physician for exacerbations of asthma, or that he has required any systemic corticosteroids for asthma at any time.

The Board acknowledges that the January 2016 VA examination found that due to the Veteran's anoxic encephalopathy, he had been mostly in a wheelchair and was not using his inhaler, but the Veteran's sister reported that in the rare times when he used a walker, he did have shortness of breath.  The examiner stated that pulmonary function tests were not performed because the Veteran's anoxic encephalopathy would prevent him from making the maximal effort required for such a test.  The Board nevertheless affords the Veteran the benefit of the doubt and accepts that the findings of his previous VA examination and private treatment records show what his test results likely would be if the Veteran were not impeded by severe mental and physical disability caused by his coronary artery disease and hypoxic encephalopathy.

In sum, ratings of 50 percent, but no higher, for sleep apnea and a separate rating of 30 percent, but no higher, for asthma are warranted since July 17, 2008.  The Board has considered the applicability of the benefit of the doubt doctrine; as the preponderance of the evidence is against any higher ratings than those now assigned, that doctrine is not further applicable.  See 38 U.S.C.A. § 5107(b).

Scar of the Right Leg

The Veteran also contends that his service-connected donor site scar of the right leg warrants a compensable rating.

During the course of the Veteran's appeal, VA revised the rating criteria for evaluating scars, effective October 23, 2008.  See 73 Fed. Reg. 54710 (October 23, 2008).  Under both the current regulations and the regulations in effect prior to October 23, 2008, scars of other than the head, face, or neck that are deep or that cause limited motion are rated 10 percent disabling if involving an area exceeding 6 square inches (39 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7801 (2016); 38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  Superficial scars of other than the head, face, or neck, which do not cause limited motion and which cover an area or areas of 144 square inches (929 square centimeters) or greater are assigned a 10 percent disability rating.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2016); 38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).  A deep scar is one associated with underlying soft tissue damage, while a superficial scar is one not associated with underlying soft tissue damage.  Id. at Note (2). 

Under the regulations in effect prior to 2008, superficial and unstable scars or superficial scars which were painful on examination were assigned a 10 percent disability rating.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (2008).  An unstable scar was defined as one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note (1).  Other scars were to be rated on the limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).  Under the revised regulations, Diagnostic Code 7804 assigns a 10 percent rating for one or two scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).  

The Board is unable to assign a compensable rating for the Veteran's right leg scar, as it has never been found to be painful or unstable, it is not shown to be deep or cause limited motion, and it does not meet the required size criterion for a compensable rating for a superficial scar.  At the September 2008 VA examination, the scar was found to be a 52 centimeters by 1 centimeter vertical scar on the right leg.  There was no tenderness on palpation, no adherence to underlying tissue, no loss of function, and no ulceration.  At the January 2016 VA examination, the Veteran was found to have a well-healed, non-painful flesh-tone scar that was 52 centimeter by 1 centimeter.  The scar was not painful or unstable.  The scar has never been found to be deep or cause limitation of motion.

The preponderance of the evidence therefore does not allow for a compensable rating for the Veteran's right leg scar at any time during the period on appeal.  The benefit of the doubt doctrine has again been considered.  See 38 U.S.C.A. § 5107(b).

TDIU

The Veteran also contends that his service-connected disabilities prevented him from maintaining substantially gainful employment prior to December 17, 2010.  The Veteran's VA Form 21-8940 Veteran's Application for Increased Compensation Based on Unemployability indicated that he had last worked full-time on July 11, 2008.  It stated that the Veteran was prevented from working due to his heart disorder and its residuals.

A TDIU may be assigned where the schedular rating is less than total and the person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 4.15, 4.16 (2016).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).

A total rating for compensation purposes may be assigned when it is found that the person is unable to follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  During the period from April 28, 2008 to December 16, 2010, the Veteran's disability evaluations met the eligibility criteria for a TDIU.

There is also medical evidence of record indicating that these disabilities prevented the Veteran from being able to perform gainful employment.  A June 2008 letter from his private doctor P.M. discussed the Veteran's symptoms associated with asthma, sleep apnea, and heart disease, and stated that the Veteran had chronic exertional shortness of breath, marked fatigue, and intermittent chest tightness, as well as problems with vision and his ability to concentrate for period of time at the computer.  He wrote that these symptoms made the Veteran "unable to engage in full-time employment of even any significant part-time duties."  

A June 2008 letter from doctor R.K. stated that the Veteran's renal insufficiency, coronary artery disease, aortic valve disease, mild diabetes, and gouty arthritis rendered him incapable of gainful employment.  While not all of the disabilities mentioned by Dr. R.K. have been service-connected, the Board accepts that it is sufficiently reflective of the disability manifested by the Veteran's service-connected disabilities to provide further positive evidence in favor of the claim.

The Board finds that from July 11, 2008, the date that the Veteran reported that he stopped working, until December 17, 2010, the preponderance of the medical evidence of record shows that the Veteran's service-connected disabilities prevented him from maintaining substantially gainful employment, and entitlement to a TDIU is warranted.



ORDER

Entitlement to a rating in excess of 30 percent for coronary artery disease, status post coronary artery bypass graft, prior to December 15, 2010 is denied.

Entitlement to a rating of 100 percent for coronary artery disease, status post coronary artery bypass graft, is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a rating in excess of 50 percent for sleep apnea is denied.

Entitlement to a separate rating of 30 percent, but no higher, for exercise-induced asthma is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a compensable rating for a donor site scar of the right leg is denied.

Entitlement to a TDIU from July 11, 2008 to December 16, 2010 is granted, subject to the laws and regulations governing the award of monetary benefits.




REMAND

The Veteran has a current diagnosis of a right knee disability, diagnosed as mild tricompartmental degenerative joint disease in the patellofemoral joint and chondromalacia.

The Veteran's service treatment records show that in June 1991, he was treated for trauma to the right knee.  The wound was dressed and no sutures were needed.  In May 1992, he was treated for anterior and posterior right knee pain.  He reported having a long history of knee problems on and off, and was found to have probable overuse syndrome.  The Veteran's July 1994 and September 1997 physical examinations found normal lower extremities, and the Veteran reported no "trick" or locked knee or lameness on his Reports of Medical History.

In August 2015, the Board remanded this issue in order to obtain a VA examination and opinion on the etiology of the Veteran's right knee disability.  The January 2016 VA examiner stated that the Veteran's service treatment records showed no diagnosis of a knee condition.  He found that it was less likely than not that the Veteran's right knee disability was due to a condition while in service, and his rationale was that the service treatment records showed no diagnosis of a knee joint condition and the September 1997 examination showed normal lower extremities.

The Board finds that the January 2016 VA examination is not based on an accurate understanding of the Veteran's medical history, as he did receive treatment for a right knee condition in service, including a report of having a long history of knee problems.  The Board therefore remands this issue in order to obtain an addendum medical opinion that will accurately reflect the facts of the case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1. Obtain an additional medical opinion addressing the etiology of the Veteran's right knee disability with an appropriately qualified physician.  The physician must be provided access to all pertinent files in Virtual VA and/or VBMS.  The physician must specify in the report that all Virtual VA and VBMS records have been reviewed.  After a thorough review of the claims file and medical history, the physician is requested to prepare an addendum opinion which addresses the following: 

Is it at least as likely as not (i.e., there is a 50/50 chance) that the Veteran's current right knee disability is related to any event or injury during his military service?  The physician must discuss the in-service treatment in June 1991 for trauma to the right knee and treatment in May 1992 for anterior and posterior right knee pain, and the notation of a long history of knee problems on and off.

The physician must provide both a clear conclusion and a thorough and well-reasoned medical explanation supporting any opinion offered.  If he/she is unable to provide an opinion, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the physician must specifically explain why the cause of any diagnosed headache condition is unknowable.

2. Review all evidence and readjudicate the claim.  If the benefit sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


